In the United States Court of Federal Claims
                                          No. 17-854C
                                    (Filed: October 1, 2019)

                                              )
 PACIFIC COAST COMMUNITY                      )
 SERVICES, INC.,                              )
                                              )
                      Plaintiff,              )
                                              )
 v.                                           )
                                              )
 UNITED STATES,                               )
                                              )
                       Defendant.             )
                                              )

                                            ORDER

                 For the reasons provided in the Memorandum Opinion filed contemporaneously with
this Order, the plaintiff’s Motion for Summary Judgment (ECF 39) is GRANTED IN PART and
DENIED IN PART, and the defendant’s Motion for Summary Judgment is (ECF 40) is GRANTED
IN PART and DENIED IN PART.

       The Clerk is directed to enter judgment for the defendant. No costs are awarded.

       It is so ORDERED.


                                                               s/ Richard A. Hertling
                                                               Richard A. Hertling
                                                               Judge